                                            Case 4:18-cv-00470-YGR Document 136 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9        KHLOOD KHALIH SALAH,                              CASE NO. 18-cv-00470-YGR
                                  10                    Plaintiff,                            ORDER:
                                                                                               ESTABLISHING DEADLINE TO
                                  11              vs.                                           SUBSTITUTE PLAINTIFF;
                                                                                               CONDITIONALLY GRANTING REQUEST
                                  12        CONTRA COSTA CHILDREN AND FAMILY                    TO WITHDRAW AS COUNSEL (DKT. NO.
Northern District of California




                                            SERVICES (CFS), ET AL.,
 United States District Court




                                  13                                                            126);
                                                        Defendants.                            DENYING MOTIONS TO DISMISS AND
                                  14                                                            STRIKE AS MOOT WITHOUT
                                                                                                PREJUDICE (DKT. NOS. 101, 102, 118,
                                  15                                                            119);
                                                                                               STRIKING STIPULATION (DKT. NO. 129)
                                  16

                                  17
                                                The Court has reviewed the April 16, 2021 case status report and renewed request to
                                  18
                                       withdraw filed by counsel for deceased plaintiff Salah, Quoc Pham. (Dkt. No. 135.) Pham
                                  19
                                       initially filed a Notification of Death and Request for Temporary Stay on January 4, 2021. (Dkt.
                                  20
                                       No. 131.) The Court granted that request and extended the stay upon request of Pham and of the
                                  21
                                       father of plaintiff’s minor daughter, David J. Davis. (See Dkt. No. 133.) The Court, having
                                  22
                                       considered the status reports filed herein, and the pleadings and other matters in this action,
                                  23
                                       ORDERS    as follows:
                                  24
                                       I.       DEADLINE TO SUBSTITUTE OR ELSE THE CASE WILL BE DISMISSED
                                  25
                                                To clarify the circumstances here for all parties and affected non-parties, particularly in
                                  26
                                       light of the stay, the Court now ORDERS that any motions to substitute in as plaintiff must be filed
                                  27
                                       no later than July 23, 2021 pursuant to Rule 25(a) of the Federal Rules of Civil Procedure.
                                  28
                                             Case 4:18-cv-00470-YGR Document 136 Filed 04/21/21 Page 2 of 2




                                   1            Potential successors and/or representatives Ahmed S., Allyah S., and David J. Davis on

                                   2   behalf of minor child N.D., and all parties herein, are hereby notified as follows:

                                   3            If no potential successor or representative files a motion to substitute into this action

                                   4   by July 23, 2021, this action will be dismissed pursuant to Rule 25(a)(1). See Fed. R. Civ. Pro.

                                   5   25(a)(1) (“If the motion is not made within 90 days after service of a statement noting the death,

                                   6   the action by or against the decedent must be dismissed.”)

                                   7            The Court SETS this matter for a compliance deadline on its July 23, 2021 calendar at 9:01

                                   8   a.m. If no motion to substitute or request for extension has been filed by that time, the case will

                                   9   be dismissed without further notice.

                                  10   II.      MOTION TO WITHDRAW AS COUNSEL

                                  11            The motion by Pham to withdraw at Docket No. 126 is CONDITIONALLY GRANTED

                                  12   effective upon filing proof of service of this Order in the manner provided by Rule 4 of the
Northern District of California
 United States District Court




                                  13   Federal Rules. See Fed. R. Civ. Pro. 25(a)(3).

                                  14   III.     FURTHER ORDERS RE: PENDING MOTIONS

                                  15            The motions to dismiss and strike, at Docket Nos. 101, 102, 118, and 119 are DENIED AS

                                  16   MOOT, without prejudice to renewal should any party substitute in for deceased plaintiff by the

                                  17   deadline stated above.

                                  18            The stipulation at Dkt. No. 129 is STRICKEN based on the Court’s understanding that

                                  19   plaintiff, prior to her death, indicated that she did not agree to the dismissal of the case described

                                  20   therein.

                                  21            This terminates Docket Nos. 101, 102, 118, 119, 126, and 129.

                                  22            IT IS SO ORDERED.

                                  23   Dated: April 21, 2021
                                                                                                    YVONNE GONZALEZ ROGERS
                                  24                                                           UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                           2
